Taft, C. J.
Any town in this State is liable for its neglect to keep in repair any bridge or culvert, if any person is injured thereby. In order to maintain an action to recover damages for such injuries, notice must be given within a cer*43tain time to the town. V. S. 3492. One provision of the statute with reference to the notice is, that it shall state “that such person will claim satisfaction of the town.” It further provides that unless such notice is given, “no action shall be maintained in any court.” In this case the plaintiff, within the required time, gave the defendant notice of the accident and of her injury, but omitted to state therein that she would “claim satisfaction of the town.” There is nothing in the notice to that effect, nor from which it can be reasonably inferred. It being defective in that respect, no action can be maintained.

Judgment affirmed.